     Case 3:21-cv-00915-GPC-AHG Document 8 Filed 08/17/21 PageID.50 Page 1 of 7



 1
 2
 3
 4
 5
 6                              UNITED STATES DISTRICT COURT
 7                         SOUTHERN DISTRICT OF CALIFORNIA
 8
 9   TRISTIN D. KING,                                     Case No.: 3:21-cv-00915-GPC-AHG
     CDCR #AW-9524,
10
                                         Plaintiff,       ORDER:
11
                          vs.                             1) DENYING MOTION TO
12
                                                          PROCEED IN FORMA PAUPERIS
13                                                        AS BARRED BY 28 U.S.C. § 1915(g)
     POLLARD, Warden, et al.                              [ECF No. 5]
14
                                     Defendants.
15                                                        2) DENYING MOTION FOR
                                                          ARBITRATION, MEDIATION
16
                                                          AND/OR SETTLEMENT
17                                                        CONFERENCE
                                                          [ECF No. 7]
18
19                                                        AND
20
                                                          3) DISMISSING CIVIL ACTION
21                                                        WITHOUT PREJUDICE FOR
                                                          FAILURE TO PAY FILING FEE
22
                                                          REQUIRED BY 28 U.S.C. § 1914(a)
23
24         Plaintiff, Tristin D. King, currently incarcerated at Richard J. Donovan
25   Correctional Facility (“RJD”), in San Diego, California, has filed a civil rights Complaint
26   pursuant to 42 U.S.C. § 1983. See Compl., ECF No. 1.
27         Plaintiff claims the Warden and several other correctional officials at RJD violated
28   his right to due process in April and May 2020 when they transferred him without notice
                                                      1
                                                                             3:20-cv-00915-GPC-AHG
     Case 3:21-cv-00915-GPC-AHG Document 8 Filed 08/17/21 PageID.51 Page 2 of 7



 1   or a hearing from the Level III “A Yard” to the Level IV “C Yard” yard despite his
 2   previous authorization for lower-level housing based on his EOP status.1 Id. at 4, 6‒10.
 3   Plaintiff challenged the transfer via a CDCR 602 Inmate/Parolee Appeal, which was
 4   ultimately granted, and he was “moved back to A Yard.” Id. at 7‒13. He seeks $100,000
 5   in punitive damages based on the mental decompensation and emotional distress he
 6   suffered as a result of Defendants’ actions. Id. at 11, 14.
 7          Plaintiff did not pay the full civil filing fee required by 28 U.S.C. § 1914(a) at the
 8   time he filed suit, so his case was dismissed. See ECF No. 4. He has since re-opened the
 9   case however, by filing a Motion to Proceed In Forma Pauperis (“IFP”) (ECF No. 5),
10   followed by a “Motion and Request for Arbitration, Mediation, and/or Settlement
11   Conference (ECF No. 7).
12   I.     Motion to Proceed IFP
13          A.       Standard of Review
14          “All persons, not just prisoners, may seek IFP status.” Moore v. Maricopa County
15   Sheriff’s Office, 657 F.3d 890, 892 (9th Cir. 2011). Prisoners like Plaintiff, however,
16   “face an additional hurdle.” Id.
17          In addition to requiring prisoners to “pay the full amount of a filing fee” in
18   monthly installments as provided by 28 U.S.C. § 1915(a)(3)(b), the Prison Litigation
19   Reform Act (“PLRA”) amended Section 1915 to preclude IFP privileges in cases where
20   the prisoner:
21          . . . has, on 3 or more prior occasions, while incarcerated or detained in any
            facility, brought an action or appeal in a court of the United States that was
22
            dismissed on the grounds that it is frivolous, malicious, or fails to state a claim
23          upon which relief can be granted, unless the prisoner is under imminent
            danger of serious physical injury.
24
25
26
27   1
       The Enhanced Outpatient Program (“EOP”) is a “high level outpatient psychiatric care program offered
     at CDCR [California Department of Corrections and Rehabilitation].” White v. Pfeiffer, No. 1:19-CV-
28   01786-NONE-GSA PC, 2021 WL 736246, at *1 n.1 (E.D. Cal. Feb. 25, 2021) .
                                                       2
                                                                                     3:20-cv-00915-GPC-AHG
     Case 3:21-cv-00915-GPC-AHG Document 8 Filed 08/17/21 PageID.52 Page 3 of 7



 1   28 U.S.C. § 1915(g); Coleman v. Tollefson, 575 U.S. 532, 535‒36 (2015). “This
 2   subdivision is commonly known as the ‘three strikes’ provision.” Andrews v. King, 398
 3   F.3d 1113, 1116 n.1 (9th Cir. 2005); Coleman, 575 U.S. at 534. “Pursuant to § 1915(g), a
 4   prisoner with three strikes or more cannot proceed IFP.” Andrews, 398 F.3d at 1116 n.1;
 5   see also Andrews v. Cervantes, 493 F.3d 1047, 1052 (9th Cir. 2007) (hereafter
 6   “Cervantes”) (under the PLRA, “[p]risoners who have repeatedly brought unsuccessful
 7   suits may entirely be barred from IFP status under the three strikes rule[.]”). The
 8   objective of the PLRA is to further “the congressional goal of reducing frivolous prisoner
 9   litigation in federal court.” Tierney v. Kupers, 128 F.3d 1310, 1312 (9th Cir. 1997); see
10   also Coleman, 575 U.S. at 535 (citing Jones v. Bock, 549 U.S. 199, 204 (2007)).
11          “Strikes are prior cases or appeals, brought while the plaintiff was a prisoner,
12   which were dismissed on the ground that they were frivolous, malicious, or failed to state
13   a claim,” Andrews, 398 F.3d at 1116 n.1 (internal quotations omitted), “even if the
14   district court styles such dismissal as a denial of the prisoner’s application to file the
15   action without prepayment of the full filing fee.” O’Neal v. Price, 531 F.3d 1146, 1153
16   (9th Cir. 2008). When courts “review a dismissal to determine whether it counts as a
17   strike, the style of the dismissal or the procedural posture is immaterial. Instead, the
18   central question is whether the dismissal ‘rang the PLRA bells of frivolous, malicious, or
19   failure to state a claim.’” El-Shaddai v. Zamora, 833 F.3d 1036, 1042 (9th Cir. 2016)
20   (quoting Blakely v. Wards, 738 F.3d 607, 615 (4th Cir. 2013)). “A strike-call under
21   Section § 1915(g) [] hinges exclusively on the basis for the dismissal.” Lomax v. Ortiz-
22   Marquez, __ U.S. __, 140 S. Ct. 1721, 1724‒25 (2020).
23          Once a prisoner has accumulated three strikes, Section 1915(g) prohibits his
24   pursuit of any subsequent IFP civil action or appeal in federal court unless he faces
25   “imminent danger of serious physical injury.” See 28 U.S.C. § 1915(g); Cervantes, 493
26   F.3d at 1051-52 (noting § 1915(g)’s exception for IFP complaints which “make[] a
27   plausible allegation that the prisoner faced ‘imminent danger of serious physical injury’
28   at the time of filing.”).
                                                    3
                                                                                3:20-cv-00915-GPC-AHG
     Case 3:21-cv-00915-GPC-AHG Document 8 Filed 08/17/21 PageID.53 Page 4 of 7



 1         B.     Discussion
 2         The Court has reviewed Plaintiff’s Complaint and finds it contains no “plausible
 3   allegations” to suggest he “faced ‘imminent danger of serious physical injury’ at the time
 4   of filing.” Cervantes, 493 F.3d at 1055 (quoting 28 U.S.C. § 1915(g)). Plaintiff challenges
 5   Defendants’ decision to transfer him from a lower-level security yard to a higher-level yard
 6   in April and May 2020 without first resorting to a classification committee hearing and a
 7   “program review,” and he claims the temporary transfer to “C Yard” “heightened [his]
 8   psychosis and depression” while he was assigned there. See Compl., at 8, 11. However,
 9   Plaintiff further admits he was “moved back to ‘A Yard’ in May 2020 after this CDCR 602
10   Inmate/Parolee Appeal was granted. Id. at 13, 23‒24. He does not allege to have faced any
11   ongoing danger at the time he filed this action in May 2021—more than a year later. See
12   Cervantes, 493 F.3d at 1055-56 (plaintiff must allege to face a real, proximate and/or
13   ongoing danger at the time of filing); Cohea v. Davey, No. 1:19-CV-01281-LJO-SAB (PC),
14   2019 WL 5446490, at *1 (E.D. Cal. Oct. 24, 2019) (finding prisoner’s allegations of past
15   assaults insufficient to show “imminent danger” under 1915(g)), reconsideration denied,
16   No. 1:19-CV-01281-NONE-SAB (PC), 2020 WL 5763929 (E.D. Cal. Sept. 28, 2020).
17         “Although prison can undoubtedly be a dangerous place, incarceration alone does
18   not satisfy the requirement of ‘imminent danger of serious physical injury’” for purposes
19   of § 1915(g). Parker v. Montgomery Cty. Corr. Facility/Bus. Office Manager, 870 F.3d
20   144, 154 n.12 (3d Cir. 2017). “Indeed, if it did, every prisoner would be entitled to IFP
21   status and the exception would swallow the rule.” Id. (citation omitted); see also Patrick v.
22   Altshuler, No. 2:17-CV-1046 AC P, 2017 WL 4539273, at *5 (E.D. Cal. Oct. 11, 2017)
23   (finding prisoner’s claims of “[f]ear with trust issues” and “painful” “[a]buse[s] of power”
24   were insufficient to demonstrate he was “under imminent danger of serious physical
25   injury” under § 1915(g)); Prophet v. Clark, No. CV 1-08-00982-FJM, 2009 WL 1765197,
26   at *1 (E.D. Cal. June 22, 2009) (finding prisoner’s access to the courts, interference with
27   legal mail, and retaliation claims insufficient to satisfy § 1915(g) exception in cases of
28   “imminent danger of serious physical injury”).
                                                   4
                                                                              3:20-cv-00915-GPC-AHG
     Case 3:21-cv-00915-GPC-AHG Document 8 Filed 08/17/21 PageID.54 Page 5 of 7



 1         And while Defendants typically carry the initial burden to produce evidence
 2   demonstrating a prisoner is not entitled to proceed IFP, Andrews, 398 F.3d at 1119, “in
 3   some instances, the district court docket may be sufficient to show that a prior dismissal
 4   satisfies at least one on the criteria under § 1915(g) and therefore counts as a strike.” Id. at
 5   1120. That is the case here.
 6         A court may take judicial notice of its own records, see Molus v. Swan, Civil Case
 7   No. 3:05-cv-00452-MMA-WMc, 2009 WL 160937, *2 (S.D. Cal. Jan. 22, 2009) (citing
 8   United States v. Author Services, 804 F.2d 1520, 1523 (9th Cir. 1986)); Gerritsen v.
 9   Warner Bros. Entm’t Inc., 112 F. Supp. 3d 1011, 1034 (C.D. Cal. 2015), and “‘may take
10   notice of proceedings in other courts, both within and without the federal judicial system,
11   if those proceedings have a direct relation to matters at issue.’” Bias v. Moynihan, 508 F.3d
12   1212, 1225 (9th Cir. 2007) (quoting Bennett v. Medtronic, Inc., 285 F.3d 801, 803 n.2 (9th
13   Cir. 2002)).
14         Based on a review of its own dockets and other court proceedings available on
15   PACER, the Court finds that Plaintiff Tristin D. King, identified as CDCR Inmate #AW-
16   9524, while incarcerated, has had four prior civil actions dismissed on the grounds that
17   they were frivolous, malicious, or failed to state a claim upon which relief may be granted.
18         They are:
19         (1) King v. Sanchez, et al., Civil Case No. 2:18-cv-10432-DOC-GJS
           (C.D. Cal., Western Div., March 19, 2019) (Order denying IFP and
20
           dismissing civil action without leave to amend for failing to state a
21         claim pursuant to 28 U.S.C. § 1915A and 42 U.S.C. § 1997e(c)(1) (ECF
           No. 6) (strike one);
22
23         (2) King v. Williams, et al., Civil Case No. 2:19-cv-02415-DOC-GJS
           (C.D. Cal., Western Div., Sept. 16, 2019) (Order denying IFP and
24
           dismissing complaint for failing to state a claim pursuant to 28 U.S.C.
25         § 1915A and 42 U.S.C. § 1997e(c)(1)) (ECF No. 6) (strike two);
26
           (3) King v. Jauregui, et al., Civil Case No. 2:18-cv-09649-DOC-GJS
27         (C.D. Cal., Western Div., Oct. 4, 2019) (Report and Recommendation
           [“R&R”] to grant Defendant’s Motion to Dismiss First Amended
28
                                                    5
                                                                                3:20-cv-00915-GPC-AHG
     Case 3:21-cv-00915-GPC-AHG Document 8 Filed 08/17/21 PageID.55 Page 6 of 7



 1         Complaint for failing to state a claim pursuant to Fed. R. Civ. P.
           12(b)(6)) (ECF No. 33); (C.D. Cal., Western Div., Nov. 22, 2019)
 2
           (Order Accepting R&R, dismissing Amended Complaint without leave
 3         to amend, and dismissing civil action with prejudice) (ECF No. 41);
           aff’d, Appeal No. 19-56470 (9th Cir. June 25, 2021) (ECF No. 49)
 4
           (strike three); and
 5
           (4) King v. Jauregui, Civil Case No. 2:19-cv-04938-DOC-GJS (C.D.
 6
           Cal., Western Div., Aug. 11, 2020) (Findings and Recommendations
 7         [“F&R”] to grant Defendant’s Motion to Dismiss Complaint for failing
           to state a claim pursuant to Fed. R. Civ. P. 12(b)(6)) (ECF No. 26);
 8
           (C.D. Cal., Western Div., Sept. 28, 2020) (Order accepting F&R and
 9         dismissing civil action without leave to amend) (ECF No. 27) (strike
           four).
10
11         Accordingly, because Plaintiff has, while incarcerated, accumulated at least three
12   “strikes” as defined by § 1915(g), and he fails to make a “plausible allegation” that he faced
13   imminent danger of serious physical injury at the time he filed his Complaint, he is not
14   entitled to the privilege of proceeding IFP in this action. See Cervantes, 493 F.3d at 1055;
15   Rodriguez, 169 F.3d at 1180 (finding that 28 U.S.C. § 1915(g) “does not prevent all
16   prisoners from accessing the courts; it only precludes prisoners with a history of abusing
17   the legal system from continuing to abuse it while enjoying IFP status”); see also Franklin
18   v. Murphy, 745 F.2d 1221, 1231 (9th Cir. 1984) (“[C]ourt permission to proceed IFP is
19   itself a matter of privilege and not right.”).
20   II.   Motion for Arbitration, Mediation and/or Settlement Conference
21         Plaintiff also requests that the Court “save time and resources” by scheduling a
22   settlement conference “where the parties can present their evidence, … and possibly
23   come to a settlement of the case.” See ECF No. 7. Because the Court has found Plaintiff
24   is not entitled to proceed IFP, however, his case is subject to dismissal and his request is
25   DENIED without prejudice as premature. See Schwerdtfeger v. Paramo, No. 19-CV-
26   2255 JLS (JLB), 2021 WL 1186831, at *3 (S.D. Cal. Mar. 30, 2021) (“[A] plaintiff who
27   falls within the scope of section 1915(g) cannot proceed IFP unless he or she is found to
28   fall within the imminent danger exception.”).
                                                      6
                                                                               3:20-cv-00915-GPC-AHG
     Case 3:21-cv-00915-GPC-AHG Document 8 Filed 08/17/21 PageID.56 Page 7 of 7



 1   III.   Conclusion and Orders
 2          For the reasons set forth above, the Court:
 3          (1)   DENIES both Plaintiff’s Motion to Proceed IFP and his Motion for
 4   Arbitration, Mediation and/or Settlement Conference as barred by 28 U.S.C. § 1915(g)
 5   (ECF Nos. 5, 7);
 6          (2)   DISMISSES this civil action sua sponte without prejudice for failing to
 7   prepay the $402 civil and administrative filing fees required by 28 U.S.C. § 1914(a);
 8          (3)   CERTIFIES that an IFP appeal from this Order would be frivolous pursuant
 9   to 28 U.S.C. § 1915(a)(3); and
10          (4)   DIRECTS the Clerk of the Court to close the file.
11          IT IS SO ORDERED.
12   Dated: August 17, 2021
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  7
                                                                            3:20-cv-00915-GPC-AHG
